DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
1st Species - Figs. 1-2  - includes a stabilizing tool with radially-inward projections and a ramp located inside the lumen; 

2nd Species - Figs. 3-7 – includes a stabilizing tool with an expandable member that expands when working tool extends through the opening of the distal end and then collapse once the working tool has extended passed a certain point, wherein the expandable member could be a coil, spring, or ribbon; 

3rd Species - Figs. 8-12 – includes a cap like structure with at least one flexible member, which flexes to the distal end direction as the working tool extends through the opening; 

4th Species - Figs. 13-14 – includes a stabilizing tool that extends outside the distal end of the lumen; 

5th Species - Figs. 15-17 – includes a first and second ring configured to rotate, wherein the second ring has a ramp like structure; 

6th Species - Fig. 18 – includes a cap like structure having a gripping insert coupled with a twistable member to allows for rotation of the gripping insert; 

7th Species - Fig. 19 – includes a stabilizing tool consisting of a balloon like structure that stabilizes a working tool when filled with liquid or gas;

8th Species - Fig. 20 – includes a stabilizing tool that is located outside of the lumen having a first sleeve and second sleeve with magnetic properties; 

9th Species - Fig. 21-22 – includes a stabilizing tool that has a partially ferromagnetic first sleeve and a magnetic second sleeve with a ring magnetic that allows for directional control of the working tool. 

The species are independent or distinct because each species recites mutually exclusive characteristic of the distal end of an endoscope. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species define alternate constructions of an endoscope having distinctly different components at the distal end of an endoscope. The components which form the distal end of the endoscope vary between embodiments having radially-inward projections and ramp like structures located on the inside lumen at a distal end of an endoscope, cap like structures with flexible members located outside the lumen on at the distal end of an endoscope, multiple sleeves with magnetic properties to control location of a working tool at the distal end of an endoscope, etc. These embodiments are also structural distinct at the distal end by including additional components such as, springs, coils, ribbons, balloons, flexible members, etc. Each of the features within the various embodiments would requires independent search an examination considerations, including distinct classification and text searching. Therefore, the patentably indistinct species have acquired a separate status in the art in view of their different classifications such as but not limited to A61B1/00098, A61B1/00082, A61b1/0137, A61B1/00158, A61B1/00082 , A61B1/018 , A61B1/00098 , A61B1/00135 , A61B1/00087 , A61B17/00234 , A61B1/005 , A61B1/0676 , A61B1/01 , A61B1/0008 , A61B2017/003 , A61B5/6853 , A61B1/2676 , A61B2018/0022 , A61B17/12136 , A61B1/3132 , A61B10/04 , A61B1/0125 , A61B1/2733 , A61B2017/22051, A61B1/00158, etc., and the patentably indistinct species require a different field of text searching (e.g. searching different class/subclasses or electronic resources, or employing different search strategies or search queries) that focus on the varying components listed above. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795    

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795